Citation Nr: 0529668	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of a 
right arm injury.  

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for residuals of a 
right foot injury.

5.  Entitlement to service connection for a dental condition.  

6.  Entitlement to service connection for a peptic ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had service in the Merchant Marines from July 
1945 to January 1946, from February 1946 to April 1946, and 
from May 1946 to July 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case has been advanced on the 
Board's docket.  

Service connection for a peptic ulcer is addressed in the 
REMAND portion of the decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For VA compensation purposes, the veteran's qualifying 
oceangoing service in the Merchant Marines was from 
July 3, 1945 to August 15, 1945; the veteran's periods of 
oceangoing service with the Merchant Marines between August 
16, 1945 and July 1946, do not qualify as active naval 
service for purposes of VA compensation benefits.




CONCLUSIONS OF LAW

1. Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.7 (2005).

2.  Residuals of a right arm injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.7 (2005).

3.  Residuals of a right leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.7 (2005).

4.  Residuals of a right foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.7 (2005).

5.  A dental condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.7 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
August 2001 and March 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA records have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  VA has made numerous attempts to 
obtain the veteran's service medical records from the 
appropriate sources.  Unfortunately, the efforts have been 
futile.  Nevertheless, VA exhausted the possibilities.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

At the outset, as noted, VA has made numerous attempts to 
obtain the veteran's service medical records from the 
appropriate sources to include the National Personnel Records 
Center (NPRC), National Archives, the Director of Public 
Health Service, United States Coast Guard, Modern Military 
Records (NWCTM), and from the veteran and his representative.  
Some service records have been received, but no service 
medical records.  

The veteran had service in the Merchant Marines from July 
1945 to January 1946, from February 1946 to April 1946, and 
from May 1946 to July 1946.  The service records establish 
that the veteran was shipped from Baltimore, Maryland on 
February 25, 1946.  He was discharged at Zanzibar in British 
East Africa on April 2, 1946.  He was shipped to East Africa 
aboard the SS Monarch of the Seas on May 20, 1946.  He was 
discharged in Baltimore on July 8, 1946.  A Certificate of 
Discharge dated January 7, 1946 showed that the veteran was 
hospitalized from January 1, 1946 to January 7, 1946 and that 
his condition on discharge was improved.  The nature of the 
hospitalization was not indicated.  

In a March 2000 VA Form 21-526, the veteran indicated that he 
was injured while he was in Zanzibar.  In a November 2000 VA 
Form 21-526, the veteran stated that he had a peptic ulcer 
while he was stationed in Greenland and had suffered leg and 
head injuries while he was aboard ship.  In December 2001 and 
January 2002, the veteran again reported that he had stomach 
problems while stationed in Greenland.  The veteran also 
indicated that he sustained a head injury in 1946 in 
Zanzibar.  He indicated that he sustained leg injuries in 
1946.  In May 2003, the veteran specified that he was 
hospitalized in New York for stomach problems in December 
1945.  In 1946, he reportedly sustained head, leg, and foot 
injuries when he fell off of a ship.  

In October 2004, the veteran testified at a personal hearing.  
At that time, the veteran stated that he sustained a head 
injury when he was on board ship and his ship was rammed by 
another ship and he fell off the ship.  He indicated that 
this happened while he was in Zanzibar.  In addition, he 
indicated that his arm, legs, and foot were injured.  Also, 
his teeth were reportedly knocked loose.  He indicated that 
he was so badly injured, there were plans to bury him.  He 
was treated by local residents.  He stated that he was later 
treated by British medical personnel and had surgery on his 
foot.  He indicated that his peptic ulcer was treated while 
he was stationed in Greenland.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Service in the Merchant Marines is only considered active 
naval service for oceangoing service during the period from 
December 7, 1941, to August 15, 1945.  See 38 C.F.R. § 
3.7(x)(15); see also 64 Fed. Reg. 48146 (Sept. 2, 1999).

The veteran had service in the Merchant Marines from July 3, 
1945 to January 1946, from February 1946 to April 1946, and 
from May 1946 to July 1946.

For VA compensation purposes, the veteran's qualifying 
service in the Merchant Marines was from July 3, 1945 to 
August 15, 1945, the veteran's periods of oceangoing service 
with the Merchant Marines between August 16, 1945 and July 
1946, do not qualify as active naval service for purposes of 
VA compensation benefits.

The veteran maintains that he injured his head, right arm, 
right leg, and right foot, and suffered dental trauma, while 
off-shore in Zanzibar, British East Africa.  The record 
establishes that the veteran was so stationed in Zanzibar, 
British East Africa, after August 15, 1945.  He was stationed 
in that location in 1946.  

Thus, while the veteran is competent to report that he was 
injured, this occurred during a period of time where his 
service was not qualifying for VA benefits.  None of his 
Merchant Marine service in 1946 can be considered active 
naval service for purposes of VA compensation benefits.  

As indicated below, there are outstanding records of the 
Social Security Administration (SSA).  However, these records 
are not relevant or probative as to the issue of whether the 
veteran had qualifying service with the Merchant Marines.  
The veteran maintains that his disabilities of the head, 
right arm, right leg, right foot, and his dental 
disabilities, had their onset in 1946 when he was in 
Zanzibar, not during a period of qualifying service.  Thus, 
it would be futile to obtain records to substantiate this 
claim as to these issues as the law, not the medical 
evidence, is dispositive in this instance.  See Sabonis.  


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for residuals of a right arm injury is 
denied.

Service connection for residuals of a right leg injury is 
denied.

Service connection for residuals of a right foot injury is 
denied.

Service connection for a dental condition is denied.  




REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a peptic ulcer when it is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran claims that he was treated for a peptic ulcer in 
1945 while stationed in Greenland.  He has indicated that he 
was later transferred to a hospital in New York.  The record 
documents that the veteran was hospitalized in January 1946 
in New York.  It is unclear when the veteran was hospitalized 
in Greenland.  

The veteran is receiving SSA benefits.  These records are not 
in the claims file.  They should be obtained by the agency of 
original jurisdiction (AOJ).  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-373 (1992)

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ascertain if and when the veteran had 
service in Greenland from the appropriate 
service department.  

2.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
Social Security benefits by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The AMC should then readjudicate the 
remaining issue on appeal in light of all of 
the evidence of record.  If that issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


